Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
This action is in response to claims filed on July 21st, 2022. Claims 1 is/are amended. Further, the claims 1, 7, and 14 are amended and claims 6, 13, and 16 are cancelled, because of the Examiner’s Amendment and interview conducted on August 12th, 2022 included herein.
Claims 1-5, 7-12, 14-15, and 17 are therefore pending and currently under consideration for patentability. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with James S. Nolan (Reg. No. 53,393) on August 12th, 2022. The application has been amended as follows:

Amendments to the Claims:

(Currently Amended) A communication system for generating an online communication for transmission to one or more target recipients of a social media platform over a network based on target identifiable characteristics of the target recipient, the system comprising:
a communications repository storing a plurality of multimedia code-embedded communication assets and a plurality of code-embedded communication templates, each code-embedded communication asset 
a communications server having a network connection to communicate with a target recipient via a client computing device having a graphical user interface for displaying online communications, the communications server being coupled to the communications repository and the recipient client computing device via the network connection and having at least one set of processors for generating an autonomous communication builder, the autonomous communication builder for executing a plurality of instructions that when executed by the set of processors performs a set of operations comprising:
receiving, by an evaluation engine of the autonomous communication builder, one or more target identifiable characteristics of the target recipient, the evaluation engine being composed of a subset of processors for implementing a subset of the plurality of instructions of the autonomous communication builder directed to performing an evaluation operation;
accessing, by the evaluation engine portion of the autonomous communication builder, the communications repository and evaluating at least a portion of the plurality of code-embedded multimedia communication assets and at least a portion of the plurality of code-embedded communication templates, the evaluating comprising comparing the received target identifiable characteristics of the target recipient to the product or service identifiable characteristics of the code-embedded multimedia communication assets 
selecting, by a communication generation engine portion of the plurality of instructions of the autonomous communication builder, a code-embedded multimedia communication asset and a code-embedded communication template, the selecting being based on a correspondence between the target identifiable characteristics of the target recipient and the product or service identifiable characteristics of the code-embedded multimedia communication asset 
compiling, by a compiling engine portion of the plurality of instructions of the autonomous communication builder, the code-embedded multimedia communication asset and the code-embedded communication template, the compiling being based on respective coding of the code-embedded multimedia communication asset and the code-embedded communication template, so as to produce an autonomously generated communication;
formatting, by a formatter portion of the plurality of instructions of the autonomous communication builder, the autonomously generated communication in a transmission format based on one or more of the target identifiable characteristics of the target recipient;
performing, by a conflict checking portion of the plurality of instructions, a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted;
evaluating, by a scheduler portion of the plurality of instructions of the autonomous communication builder, one or more social media platforms being used by the target recipient, to determine a high traffic time associated with the target recipient’s use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission; and
transmitting, by a distribution engine portion of the plurality of instructions, the autonomously generated communication over the network via the one or more social media platforms to the target recipient at the scheduled time.
(Previously Presented) The communication system in accordance with claim 1, wherein the selecting, by the autonomous communication builder portion of the plurality of instructions, of the code-embedded communication asset and the code-embedded communication template is further based upon one or more target identifiable engagement parameters.

(Previously Presented) The communication system in accordance with claim 2, wherein at least some of the plurality of multimedia code-embedded communication assets are ranked based on a number of the target identifiable engagement parameters.

(Previously Presented) The communication system in accordance with claim 3, wherein the set of operations further comprises autonomously searching, by a content collector portion of the plurality of instructions, at least one of the one or more social media platforms, collecting data pertaining to one or more of a multimedia communication asset and the target recipient, and further transmitting the data to one or more databases associated with one or both of the communication server and the communication repository.

(Original) The communication system in accordance with claim 4, wherein the set of operations further comprises retrieving, by an artificial intelligence (A/I) module portion of the plurality of instructions, the data pertaining to the one or more multimedia communication asset and the target recipient, evaluating the data, and generating the one or more target identifiable engagement parameters for use in ranking the multimedia communication assets and the target identifiable characteristics of the target recipient.

(CANCELLED).

(Currently Amended) A communication apparatus for autonomously generating an online communication for transmission to one or more target communication recipients of a social media platform over a network based on target recipient characterization parameters characterizing the target communication recipient, the communication apparatus comprising:
a communications server having a network connection to communicate with a target communication recipient via a client computing device having a graphical user interface, the communications server comprising a set of processors configured as one or more processing engines, each of the processing engines comprising instructions that when executed by one or more of the set of processors implement functional components comprising:
an evaluation engine for receiving and evaluating information about one or more characteristics of the target communication recipient to produce one or more target recipient characterization parameters, the evaluation engine being configured for autonomously accessing a communications repository, evaluating a plurality of communication content elements and ranking a selection of the plurality of communication content elements based on at least one of the one or more target recipient characterization parameters so as to generate a ranked order of communication content elements, the communication content elements including one or more media communication assets;
a communications generator for autonomously accessing the communication repository, matching the one or more target recipient characterization parameters of the target communication recipient with at least one media communication asset, and selecting, based on the matching, a media communication asset to produce a selected media communication asset, the matching being based on a correspondence between the ranking of the media communication asset and the one or more target recipient characterization parameters characterizing the target communication recipient, the communications generator being configured for further selecting a communication content template from the communication repository to produce a selected communication content template;
a compiling engine for autonomously compiling the selected media communication asset with the selected communication content template to produce an autonomously generated communication;
a formatting engine for formatting the autonomously generated communication in a transmission format based on at least one of the one or more target recipient characterization parameters;
performing, by a conflict checking portion of the plurality of instructions, a conflict check on the autonomously generated communication so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted;
a scheduling engine for evaluating a social media platform being used by the target communication recipient, and based on at least one of the one or more target recipient characterization parameters, determining a high traffic time associated with the target communication recipient for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission; and
a distribution engine, associated with the scheduler, for performing the autonomous and targeted transmission of the autonomously generated communication over the network via the social media platform to the target communication recipient at the scheduled time.
(Previously Presented) The communication apparatus in accordance with claim 7, wherein the communications server further comprises a content collector, the content collector being configured for searching the social media platform and collecting data pertaining to the one or more characteristics of the target communication recipient to produce target recipient characterization data, and further being configured for transmitting that target recipient characterization data to one or more databases associated with the communications server, the target recipient characterization data being used to generate one or more target recipient characterization parameters.

(Previously Presented) The communication apparatus in accordance with claim 8, wherein the content collector is further configured for searching the social media platform and collecting consumer sentiment data pertaining to one or more sentiments expressed by one or more consumers evaluating one or more of the media communication assets, wherein the ranking of the selection of the plurality of media communication assets is further based on the consumer sentiment data.


(Previously Presented) The communication apparatus in accordance with claim 9, wherein the server further comprises an artificial intelligence (AI) engine, the AI engine being configured for receiving the target recipient characterization data, evaluating the target recipient characterization data to produce target recipient evaluation result data, and for using the target recipient evaluation result data to generate one or more target identifiable engagement parameters.

(Previously Presented) The communication apparatus in accordance with claim 10, wherein the one or more target identifiable engagement parameters is further employed for characterizing a target communication recipient with regard to their engagement with one or more online communication content elements.

(Previously Presented) The communication apparatus in accordance with claim 11, wherein the AI engine is further configured for receiving the consumer sentiment data characterizing the media communication asset, evaluating the consumer sentiment data to produce media communication asset evaluation result data, and for using the media communication asset evaluation result data to further rank the media communication assets.

(Cancelled).

(Currently Amended) An autonomous computer implemented method for autonomously generating an online communication for transmission to a communication target recipient via a social media platform, the autonomous computer implemented method comprising:
retrieving, by at least one data processor of a server computing device executing a set of instructions for collecting online content, online communication content so as to form an online communication content collection, the online communication content collection comprising:
collected online communication content, and
characteristic data associated with the communication target recipient, the characteristic data including a plurality of communication target recipient preferences;
evaluating, by at least one data processor of the server computing device executing a set of instructions for performing an evaluation, the online communication content of the online communication content collection, the online communication content having one or more communication characteristics, the evaluating including ranking a set of the collected online communication content based on a correspondence between the plurality of communication target recipient preferences and the one or more communication characteristics so as to produce a set of rank-ordered, characterized collected online communication content based on the correspondence;
retrieving for transmission to the communication target recipient, by at least one data processor of the server computing device, from a communications repository storing the rank-ordered, characterized collected online communication content and one or more communication templates, a characterized collected online communication content item having a high-ranking and a communication template to produce a selected collected online communication content item and a selected communication template;
compiling, by at least one data processor of the server computing device, the selected collected online communication content item and the selected communication template, so as to produce an autonomously generated communication;
formatting, by at least one data processor of the server computing device, the autonomously generated communication in a transmission format based on the plurality of communication target recipient preferences;
performing, by a conflict checking portion of the plurality of instructions, a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted;
scheduling, by at least one data processor of the server computing device, the autonomously generated communication for transmission to the communication target recipient via a social media platform, the scheduling being based on a determined high traffic time for the communication target recipient of the social media platform; and
transmitting, by at least one data processor of the server computing device, the autonomously generated communication over a network interface, via the social media platform, to the target user at the determined high traffic time.
(Previously Presented) The method in accordance with claim 14, comprising further ranking, by at least one data processor of the server computing device, the characterized collected online communication content with regard to a number of target identifiable engagement parameters characterizing the communication target recipient.

(Cancelled).

(Previously Presented) The method in accordance with claim 14, wherein the method further comprises, receiving, by one or more data processors of the server computing device, data pertaining to an online consumer sentiment characterization of each of a set of collected online communication content being evaluated, evaluating the online consumer sentiment data to produce online consumer sentiment characterization result data, and using the online consumer sentiment characterization result data to further rank the set of communication content so as to generate the ranked order.


Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-5, 7-12, 14-15, and 17 under 35 U.S.C. 101 been fully considered and patent eligible. Also See Remarks 12-19.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of storing a plurality of multimedia code-embedded communication assets and a plurality of code-embedded communication templates, each code- embedded communication asset and code-embedded communication template being stored according to a ranked order based on a number of product or service identifiable characteristics of a product or service being offered for sale, communicate with a target recipient for displaying online communications for generating an autonomous communication builder for receiving one or more target identifiable characteristics of the target recipient, accessing the communications repository and evaluating at least a portion of the plurality of code-embedded multimedia communication assets and at Application No.: 17/105,9843 Docket No.: SOCi4USleast a portion of the plurality of code-embedded communication templates, comparing the received target identifiable characteristics of the target recipient to the product or service identifiable characteristics of the code-embedded multimedia communication assets and code-embedded communication templates, selecting a code-embedded multimedia communication asset and a code-embedded communication template based on a correspondence between the target identifiable characteristics of the target recipient and the product or service identifiable characteristics, compiling and formatting the autonomously generated communication in a transmission format based on one or more of the target identifiable characteristics of the target recipient, evaluating one or more social media platforms being used by the target recipient to determine a high traffic time associated with the target recipient's use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission, andApplication No.: 17/105,9844 Docket No.: SOCi4US transmitting autonomously generated communication via the one or more social media platforms to the target recipient at the scheduled time (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of performing a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted, evaluating one or more social media platforms being used by the target recipient, to determine a high traffic time associated with the target recipient’s use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission and transmitting the autonomously generated communication over the network via the one or more social media platforms to the target recipient at the scheduled time, integrate the exception into a practical application in accordance with and in light of [0147-0148] of Applicant’s published specification.
	More specifically, the Examiner notes that as per [0325-0326], it is stated that “prior to distribution, such messaging may be subjected to a conflict check so as to ensure message consistency, and once successfully completed, the communication can then be posted or otherwise distributed. For instance, the system my include a conflict checker module 44 for performing a conflict check, such as where the conflict checker 44 may be engaged, as described herein, so as to ensure that the same recipients and/or commenters, within the same region, are not receiving the same, e.g., canned, responses at the same level within the same range of time, and the like. Where content is recommended for use, its implementation may be effectuated by a number of different mechanisms, by which the recommended material may be selected and integrated into a communication, such as by an integration engine 24 of the system, whereby the conflict checker 44 analyses the communication being generated to ensure the same or similar content has not been previously employed within the same region, at the same or similar time, with respect to the same content being incorporated within the same communications being crafted.”
	Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
	Therefore, claims 1-5, 7-12, 14-15, and 17 are patent eligible.

Claim Rejections - 35 USC §103 –Withdrawn
With respect to claims 1-5, 7-12, 14-15, and 17 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-5, 7-12, 14-15, and 17 is/are withdrawn. Also see Remarks 33-39.

Allowable Subject Matter
Claims 1-5, 7-12, 14-15, and 17 are allowed. The closest prior art of record is U.S. Pub. 20180189074 (“Kulkarni”) in view of U.S Pub. 20140280556 (“Kazi”) in view of U.S Pub. 20100036970 (“Sidi”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Kulkarni provides an online system to display a content item generated from the ranked candidate creatives after an ad campaign or during the running of an ad campaign of the content item. And allows the content provider to view the content item that is composed of different combinations of candidate creatives in view of performance statistics of the creatives, e.g. click through rate, number of “Likes”, number of audiences reached by the ad campaign of the content item, and viewers' engagement with the individual creatives or the content item as a whole. The online system further can select a number of top ranked creatives for a content item for a target audience and adjust the selected creatives' ranking scores based on the performance statistics associated with the selected creatives, but fail to disclose, performing a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted, evaluating one or more social media platforms being used by the target recipient, to determine a high traffic time associated with the target recipient’s use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission and transmitting the autonomously generated communication over the network via the one or more social media platforms to the target recipient at the scheduled time.
The prior art of record Kazi provides an apparatus for identifying opportunities to increase engagement of social network users with entity pages associated with the network to provide a unique opportunity for an entity, such as a corporation, an organization, a public individual, or a concept, to engage directly with interested persons. For example, an entity may have a presence on a social network by creating a web-based page, which may include information about the entity, and "posts" informing page viewers or visitors about news and current events related to the entity, special offers, advertisements, or promotions, but fail to disclose, performing a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted, evaluating one or more social media platforms being used by the target recipient, to determine a high traffic time associated with the target recipient’s use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission and transmitting the autonomously generated communication over the network via the one or more social media platforms to the target recipient at the scheduled time.
The prior art of record Sidi provides a way to present locally customized advertising content in real-time Internet applications without requiring undue effort and inconvenience from users. Users thus benefit from advertising more likely to be of interest, local advertisers benefit from affordable exposure to targeted markets, and content providers benefit from additional revenue stream and further minimize the conflicts for period of time for advertisers to air their messages during certain blocks of time or date ranges reserved for the national advertiser, leaving other time periods open for affiliate advertisers. Alternatively, the scope of conflict resolution may be limited to merely the full playback of a single online content request, so that conflicts do not appear during a single episode or session, but fail to disclose, performing a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted, evaluating one or more social media platforms being used by the target recipient, to determine a high traffic time associated with the target recipient’s use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission and transmitting the autonomously generated communication over the network via the one or more social media platforms to the target recipient at the scheduled time.
The Examiner was unable to find the specific limitation as per claims 1, 7, and 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of performing a conflict check on the autonomously generated communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the autonomously generated communication be transmitted, evaluating one or more social media platforms being used by the target recipient, to determine a high traffic time associated with the target recipient’s use of the one or more social media platforms for the transmission of the autonomously generated communication so as to produce a scheduled time for transmission and transmitting the autonomously generated communication over the network via the one or more social media platforms to the target recipient at the scheduled time.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the closest identified prior art Kulkarni, Kazi, and Sidi reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682